Citation Nr: 0820000	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  03-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malignant skin 
neoplasms, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1946, and from July 1947 to June 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims file was subsequently 
transferred to the Waco, Texas, RO.  

In November 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development.


FINDINGS OF FACT

1.  The veteran's total external, inhaled and ingested 
ionizing radiation exposure during service was less than one 
rem.

2.  The veteran's malignant skin neoplasms, diagnosed as 
basal cell carcinoma and squamous cell carcinoma, were first 
shown medically many years after his last period of active 
service, were not caused by his exposure to ionizing 
radiation in service and are not shown to be otherwise 
related to event(s) during active service.


CONCLUSION OF LAW

Malignant skin neoplasms, including basal cell carcinoma and 
squamous cell carcinoma, were not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303. 

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, service connection for a radiation-exposed veteran may 
be established on a presumptive basis under 38 U.S.C.A. 
§ 1112(c)(2) or 38 C.F.R. § 3.309(d).  However, basal cell 
carcinoma and squamous cell carcinoma are not specifically 
listed as presumptive diseases under these provisions.  As 
such, these provisions do not apply.

As to the second method, 38 C.F.R. § 3.311 provides special 
procedures for veteran who was exposed to ionizing radiation 
in service and manifests a radiogenic disease to assist a 
veteran prove his or her claim on a direct basis.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

This veteran has been presumed to have been exposed to 
ionizing radiation while conducting an overflight of Nagasaki 
in approximately December 1945.  His malignant skin neoplasms 
first manifested five years or more after his radiation 
exposure.  Accordingly, he meets the criteria for entitlement 
to the specialized development procedures of 38 C.F.R. 
§ 3.311(b).

As to the third method, service connection may be granted 
under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137.  See Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994).  
In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  Service incurrence for certain 
chronic diseases such as a malignant tumor will be presumed 
if manifested to a compensable degree within a year after 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran served on active duty from November 1942 to July 
1946, and from July 1947 to June 1958.  Unfortunately, the 
National Personnel Records Center (NPRC) has reported that 
the veteran's service medical records are presumed to have 
been destroyed.  The available Surgeon General's Office (SGO) 
extracts do not show any treatment for malignant skin 
neoplasms.  Thus, the service medical evidence provides very 
limited evidence against this claim.

The post-service medical records first document treatment for 
basal cell carcinoma in 1988, and squamous cell carcinoma in 
2004.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

As a malignant skin neoplasm was not shown to have manifested 
within one year from service, the presumptive provisions of 
38 C.F.R. § 3.309(a) do not apply.

The veteran has claimed ionizing radiation exposure while 
performing duties in Japan in 1945 and 1946.  He primarily 
reports service in Yokohama and Tachikawa, where he believes 
he may have been contaminated with ionizing radiation.  He 
recalls that, on or about December 3, 1945, he conducted an 
overflight of Nagasaki.  He variously reports this flight as 
occurring "below 3000 feet," "at 1000 feet and at 195 
miles per hour," or "500 feet."

In accordance with 38 C.F.R. § 3.311, the RO has requested a 
radiation dose estimate from the Defense Threat Reduction 
Agency (DTRA).  

In October 2002, DTRA indicated that the veteran's unit 
morning reports documented his presence at either Tachikawa 
or Irumigawa during his entire tour of duty from October 1945 
to May 1946.  Tachikawa and Irumigawa were approximately 550 
miles from Nagasaki and 400 miles from Hiroshima.  Such facts 
provide evidence against this claim as it clearly indicates 
the veteran was stations many miles away from both cites.   

DTRA calculated that a hypothetical aircraft flying over 
Nagasaki at an altitude of 5,000 feet and a speed of 250 
miles per hour, as early as four months after the detonation, 
would have resulted in an exposure of less than 0.001 rem.  
It was further noted that the veteran was not documented as 
being among the American Occupation Forces in Hiroshima or 
Nagasaki, Japan.

In July 2004, the RO obtained a new dose estimate based upon 
a May 8, 2003, report from the National Research Council 
(NRC) which concluded that DTRA may have underestimated the 
amount of ionizing radiation to which some veterans were 
exposed.

In October 2004, the DTRA provided a revised dose estimate of 
the veteran's probable ionizing radiation exposure in 
service.  DTRA concluded that the veteran's "worst case" 
dose from external radiation, inhalation and ingestion was 
less than 1 rem, which was in accord with the NRC 
recommendations in its May 8, 2003 report entitled "A Review 
of the Dose Reconstruction Program of the Defense Threat 
Reduction Agency."  

DTRA noted that the NRC report concluded that "the dose to 
even the most exposed of the occupation troops in Japan from 
both internal and external exposure was probably well below 1 
rem."

In accordance with 38 C.F.R. § 3.311(c), in October 2007, the 
Director of the Compensation and Pension Service requested 
opinion from VA's Under Secretary for Health for preparation 
of a dose estimate of the veteran's ionizing radiation 
exposure in service, and opinion as to the relationship 
between the veteran's exposure to ionizing radiation and the 
development of his malignant skin neoplasms.  In addition to 
the dose estimate provided by DTRA, the Under Secretary for 
Health was provided the veteran's history of ionizing 
radiation exposure at age 21, cancer being diagnosed 32 years 
after his exposure, and no known history of other carcinogen 
exposure or family history of disease.  The Under Secretary 
for Health was also advised of a physician statement stating 
that the veteran's extensive pre-malignant skin lesions were 
probably partially related to his radiation exposure during 
World War II.

In a memorandum dated on October 25, 2007, the VA Chief 
Public Health and Environmental Hazards Officer (CPHEHO) 
estimated that the veteran was exposed to a dose of ionizing 
radiation less than 1 rem based on the DTRA letter, and 
opined that it was unlikely that the veteran's skin cancers 
could be attributed to his exposure to ionizing radiation in 
service.  This opinion was based upon review of medical and 
scientific reports such as the Health Effects of Exposure to 
Low Levels of Ionizing Radiation (BEIR V) (1990), Skin tumor 
risk among atomic-bomb survivors in Japan, Cancer Causes and 
Control, Ron et. al., Volume 9, (1998), Malignant Melanoma 
and Other Second Cutaneous Malignancies in Cutaneous T-Cell 
Lymphoma, Archives of Dermatology (April 1995), National 
Committee on Radiation Protection and Measurement reports 104 
(1990) and 115 (1993), and Fink and Bates, Melanoma and 
Ionizing Radiation: Is There a Causal Relationship?, 
Radiation Research (November 2005).  VA's CPHEHO also 
calculated the likelihood that the veteran's exposure to 
ionizing radiation was responsible for his malignant skin 
neoplasms according to the National Institute for 
Occupational Safety and Health (NIOSH) version of the 
Interactive Radioepidemiological Program (IHEP) software 
program.

The Board finds that the CPHEHO opinion is highly probative 
evidence against this claim.  The Board notes that this 
opinion takes into account the factors listed in 38 C.F.R. 
§ 3.311(e), and supports the conclusion citing to "sound 
scientific evidence" representing the current state of 
medical knowledge.  See generally 38 C.F.R. § 3.311(c)(3).

On October 29, 2007, in an Advisory Opinion also obtained in 
accordance with 38 C.F.R. § 3.311, the Director of the 
Compensation and Pension Service indicated that a review of 
the evidence had been undertaken in its entirety.  The 
Director, citing to the medical opinion from VA's CPHEHO, 
stated that there was no reasonable possibility that the 
veteran's skin cancers could be attributed to his 
occupational exposure to ionizing radiation during military 
service.

The Board finds that the Director, Compensation and Pension 
Service's Advisory opinion is highly probative evidence 
against this claim.  The Board notes that the Director's 
mandate includes consideration as to whether sound scientific 
and medical evidence supports a favorable conclusion that is 
favorable to the claim.  See 38 C.F.R. § 3.311(c)(1)(i), 
(c)(3).  This opinion is also based on an individualized dose 
estimate.  See 38 C.F.R. § 3.311(a)(1).

In November 2007, the veteran underwent an additional VA 
examination.  This examiner diagnosed actinic keratoses over 
the veteran's face, scalp and hands, and status post excision 
of basal cell cancers and squamous cell cancers on the scalp, 
nose and upper left back.  The examiner commented that, while 
the veteran had always worn a hat, his history of farming and 
blue eyes increased his risk of ultraviolet damage from 
sunlight.  The examiner further observed that the veteran's 
exposure to ionizing radiation was brief with a "quite 
small" dosage.  The examiner found that the veteran's blue 
eyes and locations of cancers indicated that the main cause 
for his skin cancers involved ultraviolet light from the sun, 
which had a cumulative effect over many years time.  The 
examiner further found that it was not at least as likely as 
not that the veteran's skin cancers were related to ionizing 
radiation in service.

The Board finds that this opinion also provides strong 
probative evidence against this claim.  The Board notes that 
this opinion was based on an individualized dose estimate as 
well as physical examination of the veteran, which revealed 
non-service related risk factors for the veteran's skin 
cancers. 

The Board recognizes the existence of favorable medical 
opinion in this case.  In December 2001, the veteran's 
treating physician wrote an opinion stating that the veteran 
had extensive pre-malignant skin lesions which were 
"probably partially" related to the veteran's in-service 
radiation exposure.

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The Board also takes into account the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  It is the Board's responsibility to 
make determinations regarding the credibility and weight to 
be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).

The Board finds that the December 2001 private physician 
opinion is clearly outweighed by the opinions set forth by 
VA's CPHEHO, VA's Director of Compensation and Pension, and 
the November 2007 VA examiner.  The veteran's private 
physician does not provide any rationale for the conclusion 
reached, including an understanding of the nature of the 
veteran's probable ionizing radiation dose exposure in 
service.  This is a substantial defect in the opinion.  

As reflected in the CPHEHO opinion, the level of the 
veteran's probable ionizing radiation exposure is one of the 
main determinants of causation.  The BIER V report cited by 
the CPHEHO attributed skin cancer to high doses of ionizing 
radiation exposure (several hundred rads).  Additionally, the 
NIOSH software computation utilized by the CPHEHO calculates 
the likelihood based, in part, upon the level of the 
screening dosages.  

By comparison, the private examiner had no knowledge of 
DTRA's dose estimate, and did not reference any "sound 
scientific evidence" to support the opinion.  See generally 
38 C.F.R. § 3.311(c)(3).

Simply stated, the available SGO records, the post-service 
medical record, and the VA directed evaluations provide 
highly probative evidence against this claim, outweighing the 
December 2001 private examiner opinion and the veteran's 
contentions. 

As noted above, the veteran's skin cancers first manifested 
many years after service, and the preponderance of the 
evidence weighs against a finding that his skin cancers are 
related to his ionizing radiation exposure in service.  There 
is no competent evidence that, other than the ionizing 
radiation exposure, the veteran's skin cancers are otherwise 
attributable to service.  See Combee, 34 F 3d. 1039 (Fed. 
Cir. 1994).  Thus, there is no basis to support an award of 
service connection in this case under the three different 
legal bases identified above.

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
12 Vet. App. 145 (1999).  As noted above, VA's Director of 
Compensation and Pension identified these factors for VA's 
CPHEHO in requesting a medical opinion in the case.  The 
Board has also given consideration to the veteran's argument 
that DTRA underestimated his radiation dose as he recalls his 
Nagasaki flyover as involving a lower altitude and airspeed 
than assumed by DTRA.  However, DTRA assumed a "worst case" 
scenario of less than 1 rem which is higher than most exposed 
occupation troops stationed on the ground.  Thus, the Board 
finds no rational basis to find fault in DTRA's dose 
estimate.  In summary, the Board finds that when the entirety 
of the evidence is considered, the evidence does not warrant 
a grant of the benefit sought.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The veteran has reported treatment for a "lesion" on his 
right cheek while stationed in Tachikawa Air Force Base in 
1945.  This description, in and of itself, is insufficient 
evidence to determine that a malignant skin neoplasm first 
manifested in service.  Notably, the veteran did not describe 
this lesion as being diagnosed as a malignant neoplasm.  
Furthermore, the first skin lesion warranting surgical 
intervention occurred in 1988, at which time the veteran 
reported the manifestation of the skin lesion two years 
previous.  When his available SGO reports are considered in 
conjunction with the post-service medical record (which 
indicates that skin cancer began many years after service), 
the Board's finds that the medical evidence outweighs the 
veteran's implied contention that this unidentified lesion 
may have been a manifestation of skin cancer in service.

Furthermore, the veteran's contentions that his skin cancers 
are related to participation in a radiation risk activity 
that occurred many years ago are not a contention capable of 
lay diagnosis.  See generally Espiritu, supra.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, two separate pre-adjudicatory RO letters dated 
in April 2002 advised the veteran of the evidentiary 
requirements for substantiating his claim on direct and 
presumptive bases.  He was further advised of the types of 
evidence and information deemed necessary to substantiate his 
claim involving exposure to ionizing radiation.  These 
letters advised him of the relative duties on the part of 
himself and VA in developing his claim.

The veteran's VCAA notice has been defective to the extent 
that, prior to initial adjudication, he was not specifically 
notified to submit all evidence and information in his 
possession pertinent to his claim, and that he was not 
advised how VA determines disability ratings and effective 
dates of awards.  However, these notice defects were cured 
with readjudication of his case in the December 2007 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Furthermore, the Board observes that the veteran has 
demonstrated his actual knowledge of the evidentiary 
requirements in this case by submitting a private medical 
opinion supportive of his claim.  As the claim is denied, the 
issues of an initial rating and effective date of award are 
not implicated in this case.  Thus, any potential notice 
errors in this case have not resulted in any prejudice to the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007),

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's service medical records 
are not available, and the RO has obtained alternative 
sources of evidence through SGO records.  The RO has also 
obtained all private and VA medical records identified by the 
veteran as relevant to his claim.

The issue on appeal is based on a claim that malignant skin 
neoplasms are secondary to exposure to ionizing radiation 
during service, and the procedures mandated at 38 C.F.R. 
§ 3.311 have been satisfied, to include obtaining dose 
estimates from DTRA and the Under Secretary for Health, a 
search for a Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141) and opinions from VA's Director of 
Compensation and Pension and VA's CPHEHO.  Furthermore, an 
additional medical opinion was obtained from a VA examiner in 
November 2007.  See McClendon v. Nicholson, 20 Vet. App. 79, 
84 (2006); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

ORDER

The claim of entitlement to service connection for malignant 
skin neoplasms, claimed as secondary to exposure to ionizing 
radiation in service, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


